This appellant, defendant below, interposed a plea of guilty to the indictment which charged her with an assault and battery upon one Ed Pugh. She was thereupon adjudged guilty on her plea and was duly sentenced to hard labor for the county for a stated period of time within the terms of the statute. From the judgment of conviction pronounced and entered, she appealed. The appeal is upon the record proper without a bill of exceptions. We find the record regular in all things. There being no error, the judgment of conviction is affirmed.
Affirmed.